United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF THE ARMY, HUMAN
RESOURCES COMMAND, St. Louis, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-248
Issued: September 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 8, 2010 appellant filed a timely appeal from a September 24, 2010
schedule award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant
to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant has established that she has more than a six percent
impairment of the right upper extremity and a five percent impairment of the left upper extremity
for which she received a schedule award.
On appeal, appellant asserts that OWCP’s medical adviser erred in calculating the degree
of impairment, and that the opinion of her physician should be given greater weight.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 22, 2008 appellant, then a 50-year-old information technology specialist, filed
an occupational disease claim alleging that she sustained employment-related bilateral carpal
tunnel syndrome. A March 7, 2008 electromyographic (EMG) study demonstrated mild carpal
tunnel syndrome bilaterally, worse on the left. OWCP accepted the claimed condition on
July 21, 2008. Appellant underwent left surgical release on April 21, 2009, and release on the
right on June 3, 2009.
On May 19, 2010 appellant filed a schedule award claim and submitted a May 11, 2010
report in which Dr. John W. Ellis, a Board-certified family physician, reported the history of
injury, noted his review of medical records, and provided physical examination findings.
Dr. Ellis diagnosed bilateral carpal tunnel syndrome with median nerve impairment and advised
that she reached maximum medical improvement on July 20, 2009. He attached a number of
worksheets in which he rated appellant’s impairment. Dr. Ellis indicated that she had a
QuickDASH score of 66 for each upper extremity, and that in accordance with the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides),2 she had a nine percent impairment of each upper extremity.
In a September 5, 2010 report, Dr. Daniel D. Zimmerman, OWCP’s medical adviser who
is Board-certified in internal medicine, noted his review of Dr. Ellis’ report, who advised that
maximum medical improvement was reached on May 11, 2010, the date of the report. OWCP’s
medical adviser stated that Dr. Ellis did not correctly determine the impairment rating, and
advised that, in accordance with Table 15-23 of the sixth edition of the A.M.A., Guides,
appellant had a six percent impairment of the right upper extremity. He further noted that
appellant had previously received a schedule award for a 14 percent impairment of the left
shoulder which must be combined with the 6 percent to which she was entitled for left wrist
impairment, and this yielded a 19 percent left upper extremity impairment.3 OWCP’s medical
adviser then subtracted the 14 percent previously received, finding that appellant was entitled to
an additional 5 percent impairment of the left upper extremity.
By decision dated September 24, 2010, appellant was granted a schedule award for a six
percent impairment of the right upper extremity and five percent impairment on the left. The
award was for 34.32 weeks, to run from May 11, 2010 to January 6, 2011.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
2

A.M.A., Guides (6th ed. 2008).

3

On June 7, 2007 appellant was granted a schedule award for a 14 percent impairment of the left arm (shoulder).

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

2

FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.7
For decisions issued after May 1, 2009, the sixth edition will be used.8
Section 15.4 of the sixth edition of the A.M.A., Guides describes the methods used for
evaluation of upper extremity nerve impairments.9 Impairment due to carpal tunnel syndrome is
evaluated under the scheme found in Table 15-23 (Entrapment/Compression Neuropathy
Impairment) and accompanying relevant text.10 In Table 15-23, grade modifiers levels (ranging
from 0 to 4) are described for the categories of test findings, history and physical findings. The
grade modifier levels are averaged to arrive at the appropriate overall grade modifier level and to
identify a default rating value. The default rating value may be modified up or down by one
percent based on functional scale, an assessment of impact on daily living activities.11
Section 8123(a) of FECA provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.12 OWCP procedures provide
that, after obtaining all necessary medical evidence, the file should be routed to OWCP medical
adviser for an opinion concerning the nature and percentage of impairment in accordance with
the A.M.A., Guides, with OWCP’s medical adviser providing rationale for the percentage of
impairment specified.13
ANALYSIS
The Board finds that this case is not in posture for decision as a conflict in medical
evidence has been created between the opinions of Dr. Ellis, appellant’s physician, and
Dr. Zimmerman, OWCP’s medical adviser, regarding the degree of impairment of appellant’s
upper extremities. The claim was accepted for bilateral carpal tunnel syndrome and, as noted
above, Table 15-23 of the sixth edition of the A.M.A., Guides is to be used in rating
entrapment/compression neuropathy impairment.14 Appellant provided a comprehensive report
6

20 C.F.R. § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, supra note 2 at 419-450.

10

Id. at 449.

11

Id. at 448-50.

12

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
14

Supra note 10.

3

from Dr. Ellis, who reported her complaints of pain in both wrists and fingers with numbness in
the thumb, index and middle fingers. Physical examination findings included diminished grip
strength and diminished wrist range of motion. Dr. Ellis’ report included a number of
worksheets in which he analyzed appellant’s upper extremity impairment. He provided analysis
under 15-32 for wrist range of motion and under Table 15-23 for entrapment neuropathy, finding
a nine percent impairment of each arm under both methods. Regarding Dr. Ellis’ determination
in accordance with Table 15-23, the preferred method for rating entrapment neuropathies such as
carpal tunnel syndrome, he found a grade 2 modifier for test findings, circling “a motor
conduction block” on the worksheet; a grade 3 modifier for history, circling “constant
symptoms;” and a grade 3 modifier for physical findings, circling “weakness” for each wrist. He
then properly averaged the ratings and rounded the finding to three and concluded that appellant
had a nine percent impairment of each arm.
Dr. Zimmerman, OWCP’s medical adviser, did not agree with Dr. Ellis’ conclusion. He
indicated that, in regards to test findings, the March 7, 2008 EMG demonstrated mild findings
for a grade 1 modifier. OWCP’s medical adviser agreed with Dr. Ellis’ conclusion that appellant
had a grade 3 modifier for history but found that a grade modifier of 2 for physical findings was
more appropriate, stating that Dr. Ellis did not report atrophy, and appellant’s grip strength
testing “was better than would be expected in an individual whose job description is sedentary.”
OWCP’s medical adviser then averaged the three modifiers, finding a modifier of two, and
concluded that appellant had a five percent impairment of each upper extremity, in accordance
with Table 15-23. He increased the impairment to a bilateral six percent impairment, based on
appellant’s QuickDASH scores.
As previously noted, if there is disagreement between OWCP physician and the
employee’s physician, OWCP will appoint a third physician who shall make an examination.15
For a conflict to arise, the opposing physician’s viewpoints must be of virtually equal weight and
rationale.16 The Board finds the opinions of Dr. Ellis and Dr. Zimmerman to be of equal weight
and thus a conflict in medical opinion evidence has been created regarding the extent of
appellant’s upper extremity impairments. The Board will set aside the September 24, 2010
schedule award decision and remand the case for OWCP to refer appellant to an impartial
medical specialist to resolve the conflict. After such further development as it deems necessary,
OWCP shall issue a decision regarding the extent of permanent impairment to appellant’s upper
extremities.17
CONCLUSION
The Board finds that this case is not in posture for decision as a conflict in medical
evidence has been created regarding the extent of impairment of appellant’s right and left arms.
15

Supra note 12.

16

Darlene R. Kennedy, 57 ECAB 414 (2006).

17

The Board notes that appellant submitted additional evidence with her appeal to the Board. The Board cannot
consider this evidence as its review of the case is limited to the evidence that was before OWCP at the time it issued
its final decision. 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2010 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to OWCP for proceedings
consistent with this decision of the Board.
Issued: September 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

